—Order, Supreme Court, Bronx County (Douglas McKeon, J.), entered December 8, 1993, which, insofar as appealed from, denied defendants-appellants’ cross motion for summary judgment, unanimously affirmed, without costs.
In this action to recover for injuries allegedly sustained when plaintiff tripped over an obstruction on a public sidewalk as she was about to board a bus operated by defendant common carrier under a contract with defendant County, triable issues of fact exist as to where the obstruction was located, and thus whether the bus operator met his duty of providing a direct, safe route to the bus (see, Blye v Manhattan & Bronx Surface Tr. Operating Auth., 124 AD2d 106, 111-112, amended 132 AD2d 478, affd 72 NY2d 888). Plaintiffs deposition testimony that the obstruction was located "a little bit in front of the door” of the bus does not necessarily establish that she was provided a direct, safe route to the bus.
We have considered defendants’ other arguments and find them to be without merit. Concur—Sullivan, J. P., Carro, Kupferman, Nardelli and Tom, JJ.